Name: Council Decision 2014/920/CFSP of 15 December 2014 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service
 Date Published: 2014-12-18

 18.12.2014 EN Official Journal of the European Union L 363/149 COUNCIL DECISION 2014/920/CFSP of 15 December 2014 appointing the Chairman of the Military Committee of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240 thereof, Having regard to Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union (1), Whereas: (1) Pursuant to Article 3(1) of Decision 2001/79/CFSP, the Chairman of the Military Committee of the European Union (the Military Committee) shall be appointed by the Council on the recommendation of the Military Committee meeting at the level of the Chiefs of Defence. According to Article 3(2) of Decision 2001/79/CFSP, the term of office of the Chairman of the Military Committee is three years, unless the Council decides otherwise. (2) On 23 January 2012, the Council appointed General Patrick DE ROUSIERS as Chairman of the Military Committee for a period of three years from 6 November 2012 (2). (3) At its meeting on 12-13 November 2014, the Military Committee meeting at the level of the Chiefs of Defence recommended that General Mikhail KOSTARAKOS be appointed Chairman of the Military Committee, HAS ADOPTED THIS DECISION: Article 1 General Mikhail KOSTARAKOS is hereby appointed Chairman of the Military Committee of the European Union for a period of three years from 6 November 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 December 2014. For the Council The President F. MOGHERINI (1) OJ L 27, 30.1.2001, p. 4. (2) Council Decision 2012/34/CFSP of 23 January 2012 appointing the Chairman of the Military Committee of the European Union (OJ L 19, 24.1.2012, p. 21).